Citation Nr: 0104454	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  96-12 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for chronic sinusitis 
with allergic rhinitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from October 1958 to February 
1, 1962 and from February 7, 1962 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied a compensable evaluation for 
the veteran's chronic sinusitis with allergic rhinitis.

The Board remanded this case for further development in April 
1998.  

In a May 1999 rating, the RO increased to 10 percent the 
evaluation assigned to the chronic sinusitis with allergic 
rhinitis.


FINDINGS OF FACT

1.  Computerized tomography scanning revealed the presence of 
bilateral ethmoid, sphenoid, frontal, and maxillary sinusitis 
of a chronic nature, which indicated that the infundibula, or 
ostiomeatal complexes, were blocked on both sides, thereby 
requiring surgery to unblock the nasal passages.  

2.  The evidence reveals that the veteran has not undergone 
surgery as a result of the chronic sinusitis with allergic 
rhinitis.


CONCLUSION OF LAW

The criteria for a 30 percent rating for chronic sinusitis 
with allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 
4.7, 4.97, Diagnostic Codes 6501, 6613 (1996); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6510, 6522 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claim.  The veteran has been examined by VA 
for rating purposes and treatment records/information has 
been obtained.  Therefore, the Board will decide this issue 
based on the evidence of record.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), the Board 
has reviewed all the evidence of record pertaining to the 
history of the disability, and has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco, 7 Vet. App. at 58.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2000).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath, 1 Vet. App. at 595.

The medical evidence indicates that the veteran has chronic 
sinusitis with allergic rhinitis.  The symptoms of these 
conditions are similar and separate evaluations for each 
condition cannot be assigned without violating the rule 
against the pyramiding of disability evaluations. 38 C.F.R. § 
4.14.  Under the circumstances, the Board will evaluate the 
veteran's sinus and nose problems under the criteria that 
produces the highest evaluation.

The regulations for the evaluation of rhinitis and sinusitis 
were revised, effective October 7, 1996.  61 Fed. Reg. 46720- 
46731 (Sept. 5, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  
Karnas, 1 Vet. App. at 312-13 (1991).  The Board notes that 
the veteran has been denied an increased rating under both 
the "old" and "new" rating criteria.  The Board is of the 
opinion that the change in the rating criteria effective 
October 7, 1996, did not result in a more favorable version 
of the regulation than the prior criteria with respect to the 
veteran in this case.  As there is no indication that 
consideration under the current criteria would result in a 
higher, or lower, evaluation of the same symptoms than would 
result from consideration under the previous criteria, the 
Board will specifically apply the "old" criteria to the 
evidence dated before October 7, 1996, and both sets of 
criteria will be applied to evidence on and after that date.  
VAOPGCPREC 003-00 (April 10, 2000).

Under the old regulations, a noncompensable evaluation is 
warranted for chronic maxillary sinusitis with only X-ray 
manifestations and mild or occasional symptoms.  A 10 percent 
rating requires moderate chronic maxillary sinusitis 
manifested by a discharge, crusting or scaling and infrequent 
headaches.  A 30 percent evaluation requires severe chronic 
maxillary sinusitis manifested by frequently incapacitating 
recurrences, severe and frequent headaches, and a purulent 
discharge or crusting reflecting purulence; a 50 percent 
evaluation requires that the postoperative manifestations, 
following a radical operation, include chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97 Diagnostic Code 6513, 
effective prior to October 7, 1996.

Also, a 10 percent evaluation is warranted for chronic 
atrophic rhinitis with definite atrophy of the intranasal 
structure and moderate secretion.  A 30 percent evaluation 
requires moderate crusting, ozena (atrophic rhinitis marked 
by a thick mucopurulent discharge, mucosal crusting, and 
fetor), and atrophic changes.  A 50 percent evaluation 
requires massive crusting and marked ozena, with anosmia.  38 
C.F.R. § 4.97 Diagnostic Code 6501, effective prior to 
October 7, 1996.

Under the revised regulations, a 10 percent rating requires 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation 
requires 3 or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; more than 6 non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation, the maximum allowable, is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510, 
effective as of October 7, 1996.

Moreover, allergic or vasomotor rhinitis, now rated under 
Diagnostic Code 6522, warrants a 10 percent evaluation for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
rating (the maximum rating allowable under this diagnostic 
code) requires polyps.  38 C.F.R. § 4.97 Diagnostic Code 
6522.

After reviewing the evidence, the Board finds that the 
evidence of record supports a 30 percent rating under both 
the old and new regulations for sinusitis for the following 
reasons.  First, with respect to the old regulations, the 
medical evidence, taken as a whole, shows the presence of 
severe chronic frontal sinusitis manifested by frequently 
incapacitating recurrences and a purulent discharge or 
crusting reflecting purulence.  For example, in a July 1993 
statement, M.A. Affify, M.D., the veteran's private 
physician, diagnosed the veteran with a nasal obstruction.  
Furthermore, according to a January 1994 VA examination 
report, the examiner diagnosed the veteran with bilateral 
maxillary sinusitis with allergic rhinitis.  In a January 
1994 VA radiologic report, the examiner observed that the 
frontal and ethmoidal sinuses were normal in appearance; 
there was very minimal thickening of the lateral wall of the 
right maxillary sinus; and moderate thickening of the lateral 
wall and floor of the left maxillary sinus.  The examiner's 
impression was bilateral changes of maxillary sinusitis, 
greater on the left.  

VA also treated the veteran on an outpatient basis during 
this time.  For example, according to a March 1994 VA 
outpatient treatment record, the examiner assessed the 
veteran with severe sinusitis.  The examiner noted the 
January 1994 VA x-ray report discussed above.  Physical 
examination revealed loud nasal breathing noises.  The 
examiner prescribed nasal sprays and medication for the 
veteran's sinusitis.

According to a March 1998 VA outpatient note, the veteran 
complained of nose bleeding.  Examination revealed that the 
veteran had purulent drainage without blood noted, and 
maxillary tenderness.  The examiner diagnosed sinusitis.  

The evidence reveals that John A. Carlston, M.D., treated the 
veteran for seasonal allergic rhinitis from 1997 to 1998.

Mohan H. Goudar, the veteran's private physician, reported in 
December 1998 that he treated the veteran for recurrent 
allergic rhinitis and sinusitis.  The doctor treated the 
veteran with steroids and Accolate.  Dr. Goudar indicated 
that he had referred the veteran for an allergy evaluation, 
and preferred to defer ear, nose and throat surgery until 
that time.

A December 1998 private computerized tomography (CT) report 
reveals that the veteran had mild bilateral ethmoid, 
sphenoid, and frontal sinus mucoperiosteal thickening; mild 
to moderate bilateral maxillary sinus mucoperiosteal 
thickening, especially in the region of the infundibula 
resulting in apparent complete obstruction on both sides.

In December 1998, VA scheduled a fee basis ear, nose, and 
throat examination for the veteran.  The fee basis examiner 
provided two similar reports, one in December 1998 and the 
other in March 1999.  Given that the reports are similar, the 
Board will cite primarily from the March 1999 report because 
it is more detailed than the December 1998 report.  In the 
March 1999 report, the examining physician noted that he 
reviewed the veteran's claims file.  As a result, based on a 
review of the record and examination of the veteran, the 
doctor commented that the veteran had chronic sinus disease 
and allergic rhinitis.  According to the examiner, the 
veteran complained of bilateral nasal obstruction, headaches 
in the frontal, ethmoid, and maxillary areas, and chronic 
postnasal drip in the back of his throat.  CT scanning 
revealed the presence of bilateral ethmoid, sphenoid, 
frontal, and maxillary sinusitis of a chronic nature.  The 
infundibula, or ostiomeatal complexes, were blocked on both 
sides.  With these findings, the physician noted that the 
treatment of choice for the veteran's chronic sinus disease 
was surgical, because his drains were blocked.  

The physician added that the veteran required functional 
endoscopic sinus surgery to drain his sinuses.  In addition, 
the examiner reported that the veteran had allergic rhinitis 
and he was being followed by Allergy Associates.  
Specifically, the physician noted that the veteran 
experienced the following functional impairment.  First, the 
veteran had nasal obstruction and could not breathe properly 
due to his chronic sinus disease and allergic rhinitis 
problem.  Although the allergies could be treated with 
medication, the chronic sinusitis required surgical 
intervention.  

Second, the veteran's obstructive sleep apnea and snoring 
were due to his blocked nasal passages, as well as to a 
redundant palate.  The physician repeated that, allergy 
control, sinus surgery, and uvulopalatopharyngoplasty would 
unblock the veteran's nose and throat.  

Thus, given that the VA physician found that the veteran's 
nasal passages were blocked and required surgery, and that 
the veteran experienced associated headaches, the Board finds 
that the foregoing evidence supports a 30 percent rating for 
severe chronic sinusitis under both the old and the revised 
regulations.  

The Board finds, however, that a rating in excess of 30 
percent is not warranted because the record does not reflect 
that the veteran has undergone surgery for his blocked nasal 
passages.  As noted above, a rating in excess of 30 percent 
under both the old and revised regulations for sinusitis 
requires that the veteran undergo surgery due to sinusitis.  
Without prior surgery, a rating in excess of 30 percent is 
not warranted.

In addition, there is no evidence of massive crusting and 
marked ozena, with anosmia.  Therefore, a rating in excess of 
30 percent is not warranted for rhinitis under Diagnostic 
Code 6501 (1996).  As noted, the revised regulations provide 
for a maximum 30 percent rating for rhinitis under Diagnostic 
Code 6522.  For these reasons, the Board finds that the 
criteria for a rating in excess of 30 percent is not 
warranted.  Diagnostic Codes 6513, 6501 (1996), Diagnostic 
Codes 6510, 6522 (2000).

While the Board does not doubt the veteran's sincerity with 
respect to his contentions that a higher rating is warranted, 
the Diagnostic Codes discussed above require competent 
objective evidence that his chronic sinusitis meets the 
appropriate criteria.  As noted above, the competent evidence 
of record fails to support a rating in excess of 30 percent 
under Diagnostic Codes 6513, 6501 (1996) or Diagnostic Codes 
6510, 6522 (2000).  The Board concludes that, without such 
evidence, a rating in excess of 30 percent is not warranted.  

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).

In making this determination, the Board has concluded that a 
basis for an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000) has not been presented.  An extra-
schedular evaluation is appropriate in an exceptional case 
where the schedular evaluation is found to be inadequate.  
The governing norm is "[a] finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).  Here, the veteran has not been 
hospitalized for prolonged periods of time for his sinusitis 
with allergic rhinitis.  Furthermore, he has not contended 
that he is out of work due to his sinusitis with allergic 
rhinitis or that employment is markedly affected at the 
present time.  The Board has applied the relevant rating 
criteria pursuant to the VA ratings schedule and concluded 
that a rating of 30 percent is appropriate.  The Board finds 
no indication of factors which would lead to a conclusion 
that this is an exceptional or unusual disability picture.

Nevertheless, the Board has also considered the doctrine of 
reasonable doubt with respect to whether a rating in excess 
of 30 percent is warranted.  In the regard, the Board has 
found that, as the preponderance of the evidence is against a 
rating in excess of 30 percent, the doctrine is not for 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating of 30 percent for sinusitis with allergic rhinitis 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

